FILED
SCRANTOrx

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE S. GANEOUS,

Petitioner,
CIVIL ACTION NO. 3:CV-14—443

V.

DONNA ZICKEFOOSE, WARDEN,

(Judge Kosik)

Defendants.

 

1‘, ORDER
AND NOW, this 3 0 day of JUNE, 2014, IT APPEARING TO THE COURT
THAT:

 

(1) Petitioner, Andre S. Ganeous, a prisoner confined at the United States
Penitentiary-Canaan, Waymart, Pennsylvania filed the instant petition for writ of
habeas corpus pursuant to 28 U.S.C. §2241 on March 7, 2014;

(2) In his petition, Petitioner challenges his 1986 conviction and sentence in
the District of Columbia Superior Court;

(3) The action was assigned to Magistrate Judge Thomas M. Blewitt for
Report and Recommendation;

(4) On March 21, 2014, the Magistrate Judge issued a Report and
Recommendation (Doc. 5), wherein he recommended that the petition for writ of
habeas corpus be transferred to the United States District Court for the District of
Columbia;

(5) Specifically, the Magistrate Judge found that the petition should correctly
be filed under 28 U.S.C. §2254, since Petitioner is clearly challenging his 1986
District of Columbia Superior Court conviction and sentence and is considered a
state prisoner; that the claims raised by Petitioner that he is actually innocent, that

his due process rights were violated and that his District of Columbia trial counsel

 

 

 

was ineffective, arise out of conduct occurring in the District of Columbia; that the
records of Petitioner’s conviction, transcripts of proceedings, witnesses and counsel
are located within the District of Columbia; and, that for the convenience of the
parties and witnesses, and in the interest of justice, the instant petition should be
transferred to the United States District Court for the District of Columbia pursuant to
28 U.S.C. §1404('a);

(6) Petitioner has filed timely objections to the Magistrate Judge’s Report and
Recommendation wherein he objects to the Respondent not being directed to
respond to the Petition; to his being construed as a state prisoner; to the Magistrate
Judge’s reference to 28 U.S.C. §2254; and to this court not addressing the claims
raised in his §2241 petition;

AND, lT FURTHER APPEARING THAT:

(7) When objections are filed to a Report and Recommendation of a
Magistrate Judge, we must make a d_e mvg determination of those portions of the
Report to which objections are made. 28 U.S.C. §636(b)(1)(C); ﬁe Sample v.
Diecks 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In doing so, we may accept, reject

 

or modify, in whole or in part, the findings or recommendations made by the
Magistrate Judge. 28 U.S.C. §636(b)(1); Local Rule 72.3. Although our review is d_e
m, we are permitted by statute to rely upon the Magistrate Judge’s proposed
recommendations to the extent we, in the exercise of sound discretion, deem proper.
United States v. Raddatz 447 US. 667, 676 (1980); Goney v. Clark, 749 F.2d 5, 7
(3d Cir. 1984).

 

(8) We have reviewed the instant record, and have considered the Magistrate
Judge's Report, and we concur with his recommendation.

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

(1) The Report and Recommendation of Magistrate Judge Thomas M. Blewitt
dated March 21, 2014 (Doc. 5) is ADOPTED;

 

(2) The Clerk of Court is directed to TRANSFER the petitioner’s petition for

writ of habeas corpus to the United States District Court for the District of Columbia;

and
(3) The Clerk of Court is directed to CLOSE this case and to fonivard a copy of

this Memorandum and Order to the Magistrate Judge.

 AM,

Edwin M. Kosik

United States District Judge